DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “an indoor air cleaning apparatus for removing at least a portion of at least one type of gas from an indoor area of a building , the apparatus comprising: a cabinet including a substantially square or rectangular cross section having a height H, a width W, and a length L, the cabinet also including at least one inlet, a first outlet, and a second outlet, wherein the cabinet is configured for deployment from an elevated position within an indoor area of a building; a plurality of dampers for managing airflow through at least one or more of the apparatus, the first outlet and the second outlet; at least one sorbent bank comprising a plurality of cartridges, wherein each cartridge comprises a rigid frame, at least a first and second permeable surface, and one or more sorbent materials contained within the frame, and is configured to receive an airflow through the first permeable surface ,over and/or through the one or more sorbent materials, and expel the airflow through the second surface; a fan assembly comprising a panel including at least one panel opening, at least one housing including at least one housing inlet and at least one housing outlet, at least one motor and a plurality of parallel, forward curved cylindrical impellers, wherein :  the panel is configured to substantially cover a cross section of the cabinet perpendicular to an airflow direction of 
However Japanese reference( 2000-202232) is silent as to  an indoor air cleaning apparatus for removing at least a portion of at least one type of gas from an indoor area of a building , the apparatus comprising: a cabinet including a substantially square or rectangular cross section having a height H, a width W, and a length L, the cabinet also including at least one inlet, a first outlet, and a second outlet, wherein the cabinet is configured for deployment from an elevated position within an indoor area of a building; a plurality of dampers for managing airflow through at least one or more of the apparatus, the first outlet and the second outlet; at least one sorbent bank comprising a plurality of cartridges, wherein each cartridge comprises a rigid frame, at least a first and second permeable surface, and one or more sorbent materials contained within the frame, and is configured to receive an airflow through the first permeable surface ,over and/or through the one or more sorbent materials, and expel the airflow through the second surface; a fan assembly comprising a panel including at 
Claim 16 recites “ an indoor air cleaning apparatus for removing at least a portion of at least one type of gas from an indoor airflow, the apparatus comprising: a cabinet including a substantially square or rectangular cross section, a first outlet, and a second outlet, wherein the cabinet is configured for hanging from an elevated position within an indoor area of a building; at least one sorbent bank comprising at least one cartridge, wherein the at least one cartridge includes one or more sorbent materials; a fan assembly comprising at least one housing including at least one housing inlet and at least one housing outlet, at least one motor and at least one impeller, wherein the at least one housing is arranged within the cabinet such that the at least one housing outlet directs an airflow to the sorbent bank; a heating element configured to operate in at least of two modes: an active mode whereby an airflow passing over the heating element is heated, and an inactive mode whereby an airflow passing over the heating element is not heated or the airflow is re-directed so as to not flow over the heating element; and a controller configured to operate in at least two modes: an adsorption mode and a regeneration mode, and configured to control at least the plurality of dampers, the fan assembly, and the heating element, wherein: in the adsorption mode, the plurality of impellers draw an indoor airflow from the indoor area, the indoor airflow 
However Japanese reference( 2000-202232) is silent as to an indoor air cleaning apparatus for removing at least a portion of at least one type of gas from an indoor airflow, the apparatus comprising: a cabinet including a substantially square or .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159.  The examiner can normally be reached on Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
February 18, 2021